                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



In Re:                                         Case No. 19-11351

Jason D. Wallace,                              Chapter 7

                Debtor.                        JUDGE JESSICA PRICE SMITH



SOLON CITY SCHOOL DISTRICT                     Adversary Case No.
BOARD OF EDUCATION
33800 Inwood Road                              ______________________________
Solon, OH 44139

LIBERTY MUTUAL INSURANCE
COMPANY                                        COMPLAINT TO DETERMINE
175 Berkeley Street                            DISCHARGEABILITY OF DEBTS
Boston, MA 02116                               PURSUANT TO 11 U.S.C. § 523(a)

NORDONIA HILLS CITY SCHOOL
DISTRICT BOARD OF EDUCATION
9370 Olde Eight Road
Northfield, OH 44067

HYLANT ADMINISTRATIVE SERVICES
LLC d/b/a HAS CLAIMS SERVICE
811 Madison Avenue
Toledo, OH 43604

and


                                           1
{02892502 -3}




19-01052-jps      Doc 1   FILED 06/21/19   ENTERED 06/21/19 12:26:25     Page 1 of 14
CLEVELAND HEIGHTS-UNIVERSITY
HEIGHTS SCHOOL DISTRICT BOARD
OF EDUCATION
2155 Miramar Blvd.
University Heights, OH 44118

                Plaintiffs,

versus

JASON D. WALLACE
19540 Riverview Avenue
Rocky River, OH 44116

                Defendant.

Also Serve:

Susan M. Gray
Susan M. Gray Attorneys & Counselors at
Law
22255 Center Ridge Road, #210
Rocky River, OH 44116

Attorney for Defendant/Debtor



          Plaintiffs Solon City School District Board of Education (“Solon”), Liberty Mutual

Insurance Company (“Liberty Mutual”), Nordonia Hills City School District Board Of

Education (“Nordonia”), Hylant Administrative Services LLC d/b/a HAS Claims

Service (“Hylant”), and Cleveland Heights-University Heights School District Board Of

Education (“CH-UH” and collectively with Solon, Liberty Mutual, Nordonia, and

Hylant, “District Plaintiffs”), by and through undersigned counsel, bring this adversary
                                               2
{02892502 -3}




19-01052-jps       Doc 1      FILED 06/21/19   ENTERED 06/21/19 12:26:25      Page 2 of 14
proceeding against Defendant/Debtor Jason D. Wallace pursuant to 11 U.S.C. § 523 and

Bankruptcy Rule 4007 to determine the dischargeability of debts, and state and aver as

follows:

                          PARTIES, JURISDICTION, AND VENUE

          1.    Solon, Nordonia, and CH-UH are each a local education agency (“LEA”)

under the Individuals with Disabilities Education Act, 20 U.S.C. §§ 1400, et seq.

(“IDEA”).

          2.    Solon, Nordonia, and CH-UH are each a “governmental unit” as that term

is used in 11 U.S.C. § 101(15).

          3.    Liberty is a corporation organized under the laws of the Commonwealth

of Massachusetts, with its principal place of business in Boston, Massachusetts. At all

times relevant herein, Liberty was authorized to conduct business in the State of Ohio.

Further, at all times relevant herein, Solon was insured by Liberty relative to the defense

of IDEA-related claims alleged against Solon, as described further below.

          4.    Hylant is an Ohio limited liability company with its principal place of

business in Toledo, Ohio. At all times relevant herein, Nordonia was insured pursuant

to the Ohio School Plan, which was managed and administered by Hylant, relative to

the defense of the IDEA-related claims alleged against Nordonia, as described further

below.



                                            3
{02892502 -3}




19-01052-jps      Doc 1    FILED 06/21/19   ENTERED 06/21/19 12:26:25        Page 3 of 14
          5.    Mr. Wallace is an attorney licensed to practice law in the State of Ohio,

and has been so since 2013.

          6.    As part of his law practice, either individually or in conjunction with other

attorneys, Mr. Wallace was involved in multiple proceedings against LEA’s instituted

pursuant to IDEA and other applicable laws and regulations.

          7.    On or about March 13, 2019, Mr. Wallace filed a Voluntary Petition under

Chapter 7 of the United States Bankruptcy Code.

          8.    The District Plaintiffs are creditors or potential creditors of Mr. Wallace, as

further described below.

          9.    The District Plaintiffs are listed on Mr. Wallace’s Schedule E/F as creditors

having nonpriority unsecured claims against him.

          10.   This Court has jurisdiction over this Adversary Complaint pursuant to 28

U.S.C. §§ 157 and 1334 and 11 U.S.C. § 541.

          11.   This Adversary Complaint is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2). This action, brought under Fed. R. Bankr. P. 7001(6), is timely filed within

the period specified by Fed. R. Bankr. P. 4007(c).

          12.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391, 1408, and

1409.




                                               4
{02892502 -3}




19-01052-jps      Doc 1    FILED 06/21/19     ENTERED 06/21/19 12:26:25          Page 4 of 14
                           FEE-SHIFTING UNDER THE IDEA

          13.   Under the IDEA, a court may award reasonable attorneys’ fees to a

prevailing party who is an LEA against the attorney(s) of a parent who files a complaint

or subsequent cause of action that is frivolous, unreasonable, or without foundation or

who continues to litigate after the litigation clearly becomes frivolous, unreasonable, or

without foundation. See 20 U.S.C. § 1415(i)(3)(B)(i)(II-III).

          14.   The IDEA further provides a court may award reasonable attorneys’ fees

to a prevailing party who is an LEA against the attorney(s) of a parent whose complaint

or subsequent cause of action was presented for any improper purpose, such as to

harass, cause unnecessary delay, or to needlessly increase the cost of litigation.

                FACTS RELATED TO SOLON AND LIBERTY MUTUAL

          15.   On or about April 14, 2015, Mr. Wallace filed or caused to be filed an

IDEA Complaint against Solon on behalf of a student identified herein as K.M. (“K.M.

Matter”).

          16.   The K.M. Matter was presided over by Impartial Hearing Officer (“IHO”)

Anne Piero Silagy.

          17.   Pursuant to Ohio Administrative Code § 3301-51-05(K)(16)(d), all IHO

hearing costs are paid by school districts. Thus, Solon and/or Liberty Mutual paid or

caused to be paid all IHO hearing costs relating to the K.M. Matter.



                                              5
{02892502 -3}




19-01052-jps      Doc 1   FILED 06/21/19      ENTERED 06/21/19 12:26:25       Page 5 of 14
          18.   On or about April 29, 2016, IHO Silagy issued her Final Decision in the

K.M. Matter, finding in favor of Solon on all claims presented. IHO’s Silagy’s Final

Decision in the K.M. Matter made clear there was no evidentiary support for the claims

and defenses advanced therein on behalf of K.M., and the conduct of K.M.’s counsel,

including Mr. Wallace, was inappropriate, unprofessional, and served only to protract

and inflate the costs of the hearing.

          19.   IHO Silagy concluded Solon was a prevailing party in the K.M. Matter.

          20.   On or about June 13, 2016, Mr. Wallace appealed or caused to be appealed

IHO Silagy’s Final Decision in the K.M. Matter to a State Level Review Officer (“SLRO”)

appointed by the Ohio Department of Education (“ODOE”).

          21.   Monica R. Bohlen was appointed by ODOE as the SLRO for the K.M.

Matter.

          22.   On or about November 7, 2016, SLRO Bohlen issued a Final Decision and

Entry in the K.M. Matter, in which she upheld the Final Decision of IHO Silagy in its

entirety.

          23.   SLRO Bohlen concluded Solon was a prevailing party under IDEA in the

K.M. Matter.

          24.   On or about November 22, 2016, Solon and Liberty filed a Complaint

against Mr. Wallace and others, seeking to recover fees under the IDEA pursuant to 20

U.S.C. § 1415(i)(3)(B)(II) & (III) relating to the K.M. Matter. See Solon City School District
                                              6
{02892502 -3}




19-01052-jps      Doc 1   FILED 06/21/19     ENTERED 06/21/19 12:26:25         Page 6 of 14
Board of Education, et al. v. Wallace, et al., N.D. Ohio Case No. 5:16-cv-02847-SL (“Solon

Litigation”).

          25.   In the Solon Litigation, Solon and Liberty seek to recover $49,618.49 for

costs and expenses incurred in defense of the K.M. Matter. In addition, Liberty seeks to

recover a minimum award of $84,013.61 in attorneys’ fees for work performed on behalf

of Solon in defense of the K.M. Matter.

          26.   On or about February 6, 2017, SLRO Bolen’s decision in the K.M. Matter

was appealed to the United States District Court for the Northern District of Ohio. See

Lucia Mack v. Solon City School District Board of Education, Case No. 1:17-CV-00241-SL

(“K.M. Appeal”).

          27.   On February 22, 2017, Mr. Wallace filed or caused to be filed a Notice of

Appearance in the K.M. Appeal, indicating he was appearing as co-counsel for the

plaintiff therein.

          28.   On January 12, 2018, the K.M. Appeal was voluntarily dismissed pursuant

to Fed. R. Civ. P. 41(a)(1)(A)(ii), and it has not been refiled.

          29.   As of June 21, 2019, the Solon Litigation remained pending.

                     FACTS RELATED TO NORDONIA AND HYLANT

          30.   On or about May 5, 2015, Mr. Wallace filed or caused to be filed an IDEA

Complaint against Nordonia on behalf of a student identified herein as R.C. (“R.C.

Matter”).
                                               7
{02892502 -3}




19-01052-jps      Doc 1   FILED 06/21/19      ENTERED 06/21/19 12:26:25       Page 7 of 14
          31.   The R.C. Matter was presided over by IHO Irene H. McMullen.

          32.   Nordonia and/or Hylant paid or caused to be paid all IHO hearing costs

relating to the R.C. Matter.

          33.   On or about May 2, 2016, IHO McMullen issued her Final Decision in the

R.C. Matter, finding in favor of Nordonia on all claims presented. IHO McMullen’s

Final Decision in the R.C. Matter made clear there was no evidentiary support for the

claims and defenses advanced therein on behalf of R.C.

          34.   On or about June 15, 2016, Mr. Wallace appealed or caused to be appealed

IHO McMullen’s Final Decision in the R.C. Matter to a SLRO appointed by ODOE.

          35.   Robert L. Mues was appointed by ODOE as the SLRO for the R.C. Matter.

          36.   On or about July 7, 2016, SLRO Mues issued an Order Dismissing

Petitioner’s Appeal in the R.C. Matter.

          37.   On or about August 5, 2016, Nordonia and Hylant filed a Complaint

against Mr. Wallace and others, seeking to recover fees under the IDEA pursuant to 20

U.S.C. § 1415(i)(3)(B)(II) & (III) relating to the R.C. Matter. See Nordonia Hills City School

District Board of Education, et al. v. Wallace, et al., N.D. Ohio Case No. 5:16-cv-01973-JRA

(“Nordonia Litigation”).

          38.   In the Nordonia Litigation, Nordonia and Hylant seek to recover

$38,430.59 for costs and expenses incurred in defense of the R.C. Matter. In addition,



                                              8
{02892502 -3}




19-01052-jps      Doc 1    FILED 06/21/19    ENTERED 06/21/19 12:26:25         Page 8 of 14
Nordonia and Hylant seek to recover a minimum award of $106,026.56 in attorneys’

fees for work performed on behalf of Nordonia in defense of the R.C. Matter.

          39.   On or about October 5, 2016, Mr. Wallace appealed or caused to be

appealed SLRO Mues’ decision in the R.C. Matter to the United States District Court for

the Northern District of Ohio. See Angela Coleman v. Nordonia Hills City Schools, Case No.

5:16-CV-02445-JRA (“R.C. Appeal”).

          40.   On May 3, 2017, the parties to the R.C. Appeal each filed their Proposed

Findings of Fact and Conclusions of Law.

          41.   As of June 21, 2019, the R.C. Appeal remained pending.

          42.   As of June 21, 2019, the Nordonia Litigation remained pending.

                              FACTS RELATED TO CH-UH

          43.   On or about February 9, 2015, Mr. Wallace filed or caused to be filed an

IDEA Complaint against CH-UH on behalf of a student identified herein as A.B. (“A.B.

Matter”).

          44.   The A.B. Matter was presided over by IHO Ronald E. Alexander

          45.   CH-UH paid or caused to be paid all IHO hearing costs relating to the

A.B. Matter.

          46.   On or about September 24, 2016, IHO Alexander issued his Final Decision

in the A.B. Matter, finding CH-UH did not violate any federal or state laws of

regulations and A.B. was never a child with a disability.
                                             9
{02892502 -3}




19-01052-jps      Doc 1   FILED 06/21/19    ENTERED 06/21/19 12:26:25       Page 9 of 14
          47.   On or about November 11, 2016, Wallace appealed or caused to be

appealed IHO Alexander’s Final Decision in the A.B. Matter to a SLRO appointed by

ODOE.

          48.   Robert L. Mues was appointed by ODOE as the SLRO for the A.B. Matter.

          49.   On or about January 25, 2017, SLRO Mues issued a Final Decision and

Entry upholding the Final Decision of IHO Alexander in the A.B. Matter.

          50.   On or about April 25, 2017, CH-UH filed a Complaint against Mr. Wallace

and others, seeking to recover fees under the IDEA pursuant to 20 U.S.C.

§ 1415(i)(3)(B)(II) & (III) relating to the A.B. Matter. See Cleveland Heights-University

Heights City School District Board of Education, et al. v. Wallace, et al., N.D. Ohio Case No.

5:17-cv-00883-TMP (“CH-UH Litigation”).

          51.   In the CH-UH Litigation, CH-UH seeks to recover approximately

$88,000.00 for costs and expenses incurred in defending the R.C. Matter. In addition,

CH-UH seeks to recover approximately $108,000.00 in attorneys’ fees for work

performed on behalf of CH-UH in defending the A.B. Matter.

          52.   On or about April 24, 2017, SLRO Bolen’s decision in the A.B. Matter was

appealed to the United States District Court for the Northern District of Ohio. See Ayan

Burton v. Cleveland Heights-University Heights City School District Board of Education, Case

No. 1:17-CV-00879-TMP (“A.B. Appeal”).



                                             10
{02892502 -3}




19-01052-jps     Doc 1   FILED 06/21/19     ENTERED 06/21/19 12:26:25          Page 10 of 14
          53.    On or about May 22, 2017, Mr. Wallace appeared on behalf of the plaintiff

in the A.B. Appeal.

          54.    On or about June 11, 2018, the A.B. Appeal was dismissed without

prejudice pursuant to Fed. R. Civ. P. 41(a)(2), and it has not been refiled.

          55.    On or about February 13, 2018, the Court entered an order in the CH-UH

litigation staying all proceedings.

                               FIRST CAUSE OF ACTION
                (Non-Dischargabilty of Debt Pursuant to 11 U.S.C. § 523(a)(6))

          56.    The District Plaintiffs incorporate the allegations of Paragraphs 1 through

55 as if set forth here in their entirety.

          57.    Pursuant to 11 U.S.C. § 523(a)(6), a debtor may not receive a discharge for

a debt “for willful and malicious injury by the debtor to another entity or to the

property of another entity.”

          58.    A willful injury occurs when the actor desires to cause the consequence of

the act, or believes injury is substantially certain to occur as a result of his behavior. See,

e.g., Sanderson Farms, Inc. v. Gasbarro, 299 Fed. Appx. 499, at *4 (6th Cir. 2008) (“For the

discharge exception under § 523(a)(6) to apply, a debtor must: (1) ‘will or desire harm[;]’

or (2) ‘believe injury is substantially certain to occur as a result of his behavior.’”)

(quoting Markowitz v. Campbell (In re Markowitz), 190 F.3d 455, 465, n.10 (6th Cir. 1999));

Monsanto Co. v. Trantham (In re Trantham), 304 B.R. 298, 307 (B.A.P. 6th Cir. 2004); see also


                                              11
{02892502 -3}




19-01052-jps       Doc 1   FILED 06/21/19    ENTERED 06/21/19 12:26:25          Page 11 of 14
Kane v. Stewart Tilghman Fox & Bianchi PA (In re Kane), 755 F.3d 1285, 1293 (11th Cir.

2014), cert. denied, 135 S.Ct. 718 (2014); Hough v. Margulies (In re Margulies), 541 B.R. 156,

162-164 (Bankr. S.D.N.Y. 2015), aff’d, 566 B.R. 318 (S.D.N.Y. 2017), aff’d 721 Fed. Appx. 98

(2d Cir. 2018).

          59.    “A court may consider circumstantial evidence in determining what the

debtor may have known when taking the action that produced the injury.” Yeager vs.

Wilmers, 553 B.R. 102, 107 (S.D. Ohio 2015).

          60.    The term “malicious” does not require ill-will or specific intent. It means

the action is taken in disregard of one’s duties or without just cause or excuse. Monsanto

Co. vs. Trantham (In Re Trantham), 304 B.R. 298, 308 (B.A.P. 6th Cir. 2004); Wheeler v.

Laudani, 783 F.2d 610, 615 (6th Cir. 1986) (citing cases).

          61.     Based on the foregoing, the potential judgments against Mr. Wallace and

in favor of the District Plaintiffs that may be entered in the Solon Litigation, the

Nordonia Litigation, and/or the CH-UH Litigation are non-dischargeable pursuant to 11

U.S.C. § 523(a)(6).

                             SECOND CAUSE OF ACTION
                (Non-Dischargabilty of Debt Pursuant to 11 U.S.C. § 523(a)(7))

          62.    The District Plaintiffs incorporate the allegations of Paragraphs 1 through

61 as if set forth here in their entirety.




                                               12
{02892502 -3}




19-01052-jps       Doc 1   FILED 06/21/19    ENTERED 06/21/19 12:26:25         Page 12 of 14
          63.   Pursuant to 11 U.S.C. § 523(a)(7), a debtor may not receive a discharge for

a debt “to the extent such debt is for a fine, penalty, or forfeiture payable to and for the

benefit of a governmental unit, and is not compensation for actual pecuniary loss . . . .”

          64.   A fee-shifting award under IDEA is a penalty or coercive measure

resulting from failure to comply with a law, rule, or order.

          65.   A fee-shifting award under IDEA lies within the discretion of a court to

grant or deny. See, e.g., Mr. L. v. Sloan, 449 F.3d 405, 406 (2d Cir. 2006).

          66.   A fee-shifting award under IDEA “fits comfortably” inside the definition

of a “sanction,” which is defined as “‘a penalty or coercive measure that results from

failure to comply with a law, rule, or order.’” See Wesco Ins. Co. v. Roderick Linton

Belfance, LLP, et al., Case No. 1:17-CV-1813, 2018 WL 4510093 (N.D. Ohio Sept. 19, 2018)

(quoting Black’s Law Dictionary (10th ed. 2014)).

          67.   A fee-shifting award under IDEA is not “compensation for actual

pecuniary loss . . . .”

          68.   Based on the foregoing, the potential judgments against Mr. Wallace and

in favor of the District Plaintiffs that may be entered in the Solon Litigation, the

Nordonia Litigation, and/or the CH-UH Litigation are non-dischargeable pursuant to 11

U.S.C. § 523(a)(7).

          WHEREFORE, the District Plaintiffs pray for judgment in their favor and against

Defendant Jason D. Wallace:
                                              13
{02892502 -3}




19-01052-jps      Doc 1   FILED 06/21/19      ENTERED 06/21/19 12:26:25        Page 13 of 14
          A.    Holding the potential judgments against Mr. Wallace and in favor of the

                District Plaintiffs that may be entered in the Solon Litigation, the

                Nordonia Litigation, and/or the CH-UH Litigation are non-dischargeable

                pursuant to 11 U.S.C. § 523(a)(6); and

          B.    Holding the potential judgments against Mr. Wallace and in favor of the

                District Plaintiffs that may be entered in the Solon Litigation, the

                Nordonia Litigation, and/or the CH-UH Litigation are non-dischargeable

                pursuant to 11 U.S.C. § 523(a)(7); and

          C.    Awarding the District Plaintiffs their costs and expenses incurred herein,

                including reasonable attorneys’ fees; and

          D.    Granting the District Plaintiffs such other and further relief as the Court

                deems just and proper under the circumstances.

                                                   Respectfully submitted,



                                                   /s/ Darrell A. Clay_______________
                                                   Darrell A. Clay (Reg. No. 0067598)
                                                          Email: dclay@walterhav.com
                                                          Direct Dial: 216-928-2896

                                                   WALTER | HAVERFIELD LLP
                                                   1301 East 9th Street, Suite 3500
                                                   Cleveland, Ohio 44114-1821
                                                   (216) 781-1212 telephone
                                                   (216) 575-0911 facsimile

                                                   Attorney for the District Plaintiffs
                                              14
{02892502 -3}




19-01052-jps     Doc 1    FILED 06/21/19     ENTERED 06/21/19 12:26:25           Page 14 of 14
